Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 30, 2021. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative method step is loading said induced neural stem cell with a therapeutic agent and/or a reporter molecule, as recited in Claims 13 and 29. 

Amendments
           Applicant's response and amendments, filed July 30, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-4, 7-8, 10, 12, 14, and 25-29, withdrawn Claims 16-24, and amended Claim 1.
	Claims 1, 5-6, 9, 11, 13, and 15-24 are pending.
	Claims 16-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  
	Claims 1, 5-6, 9, 11, 13, and 15 are under consideration. 
	
Priority
This application is a 371 of PCT/US2016/020649 filed on March 3, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/128,247 filed on March 4, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 112
1. 	The prior rejections of Claims 3 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	The prior rejection of Claim(s) 25 and 29 under AIA  35 U.S.C. 103 as being unpatentable over Ring et al (Cell Stem Cell 11: 100-109, 2012; of record) in view of Isacson et al (U.S. 2010/0021437), Kim (Stem Cell Reviews and Reports 7(1): 130-140, 2011; of record in IDS) and Lee et al (Mol. Pharmaceutics 8: 1515-1524, 2011; of record) is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

3. 	Claims 1, 5-6, 9, 11, and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ring et al (Cell Stem Cell 11: 100-109, 2012; of record) in view of Huang et al (U.S. 2012/0269778; of record), Christensen et al (WO 12/022725; of record in IDS), MacArthur et al (Stem Cells International, article ID 564612, 9 pages, 2012; of record),
Kim (Stem Cell Reviews and Reports 7(1): 130-140, 2011; of record in IDS), and Lee et al (Mol. Pharmaceutics 8: 1515-1524, 2011; of record).
Determining the scope and contents of the prior art.
Regarding the step of transdifferentiating the somatic cells into neural stem cells with only a nucleic acid encoding Sox2

i) providing a somatic cell;
ii) transfecting or transducing said somatic cell with a nucleic acid encoding Sox2, whereby said somatic cell expresses Sox2 (Figure 1, legend “Sox2-infected cells”); and 
iii) transdifferentiating said somatic cell to form induced neural stem cells with only said Sox-2 (Figure S1), 
to thereby make said induced neural stem cell (Figure 1, legend, “Sox2-transformed colonies are positive for the NSC markers Nestin and Sox2”, Figure 1c, Day 8).
Instant independent Claim 1 recites a method for making…..comprising. However, the term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 

Similarly, Huang et al is considered relevant prior art for having disclosed a method for making an induced neural stem cell (iNSCs), the method comprising:
i) providing a somatic cell;
ii) transfecting or transducing said somatic cell with a nucleic acid encoding Sox2, whereby said somatic cell expresses Sox2; and then
iii) transdifferentiating said somatic cell, 
wherein said transdifferentiating is carried out by growing said somatic cell in a neural progenitor medium [0079] for a time from 1 to 10 days, 
to thereby make said induced neural stem cell ([0144], Example 3).
Huang et al disclosed introducing a single exogenous induction factor, Sox2, into a somatic cell [0030], e.g. an exogenous nucleic acid encoding Sox2 polypeptide [0050]. A single exogenous factor is sufficient to reprogram a somatic cells to become a NSC, as the method does not require or involve introducing exogenous Oct4, Myc, Klf4, Nanog, or Lin28 polypeptides [0031].	


Regarding the step of transdifferentiating the somatic cells into neural stem cells for a time of 2 to 3 days 
Ring et al taught wherein said transdifferentiating is carried out by growing said somatic cell in a neural progenitor medium for a first culturing time from 2 to 10 days (D2-10), which would be understood by the ordinary artisan to mean that while the transdifferentiation step may be as long as 10 days, such is not required, as 2 days is the minimal number of days positively taught for transdifferentiation (Figure S1). Furthermore, Ring et al taught “[W]ithin 3-4 days after transduction, fibroblast morphology had changed considerably.” (Supplementary information, pg 13, Sox2 retroviral reprogramming), and thus the ordinary artisan would have recognized that at least by 3 days after commencement of the transdifferentiation step, transdifferentiation has occurred.
While Ring et al taught that the cells of the first culturing period is a cell mixture containing multiple colonies, whereby the second and third culturing steps were performed “to promote cell proliferation and expansion” (pg 101, col. 1). Thus, the second culture step is not required for making the induced neural stem cells, per se, as such is achieved in the first transdifferentiation culturing step. Ring et al taught that the induced neural stem cells are able to form neurospheres (Figure S1). 

Similarly, Huang et al disclosed “[W]ithin 3-4 days after transduction, fibroblast morphology had changed considerably” [0144]. Huang et al disclosed that the somatic cells may be transduced/transfected with the Sox2-encoding nucleic acid for 3 to 5 days [0201], and then cultured in a neural progenitor medium (transdifferentiation step) [0202], whereby after a minimum of two days of transdifferentiation, the Sox2-encoding nucleic acid have transdifferentiated, as the “the hSox2-infected cells form networks, which can be collected for 

Similarly, Christensen et al is considered relevant prior art for having disclosed a method for making an induced neural stem cell (irNSCs), the method comprising:
i) providing a somatic cell;
ii) transfecting or transducing said somatic cell with a nucleic acid encoding Sox2 (pg 5, lines 14-15), whereby said somatic cell expresses Sox2; and then
iii) transdifferentiating said somatic cell, 
wherein said transdifferentiating is carried out by growing said somatic cell in a neural progenitor medium (pg 7), 
to thereby make said induced neural stem cell.
Christensen et al disclosed wherein said transdifferentiating is carried out for a time of 2 days (pg 17, lines 12-13; Day 1-Day 3), expanding the neurospheres every 2-3 days, up to Day 14 (pg 17, lines 14-23). Christensen et al disclosed wherein said induced neural stem cell expresses nestin (pg 5, lines 1-2).

The prior art performs the method of transdifferentiating and inducing neurosphere formation for the same or similar purposes as the instantly claimed method, whereby phenotypic changes are observable within two to three days after initiating the transdifferentiation step in the neural progenitor medium. Huang et al disclosed that it is recognized that the iNSCs may be grown and expanded prior to the step of inducing neurosphere formation, per the artisan’s interests, e.g. seven to ten days after transfection/transduction [0144], e.g. to obtain a population of 10^3 to 10^8 purified iNSCs [0088], and that the iNSCs may be induced to form neurospheres multiple times, e.g. “three rounds of neurosphere formation” [0144], whereby the iNSCs can form neurospheres within 24 hours upon induction [0154], per the artisan’s need.

Regarding the step of transdifferentiating the somatic cell into neural stem cells without feeder cells 

However, before the effective filing date of the instantly claimed invention, Christensen et al is considered relevant prior art for having disclosed a method for making an induced neural stem cell (irNSCs), wherein said transdifferentiating is without feeder cells (pg 17, Protocols).
Furthermore, MacArthur et al is considered relevant prior art for having taught that the use of feeder cells is not ideal for clinical applications of induced pluripotent stem cells (pg 1, col. 2), as such exposure may increase the risk of nonhuman pathogen transmission to human cells, and thus promote immune rejection (pg 2, col. 1). MacArthur et al taught that iPSCs can be robustly and efficiently produced from somatic cells, whereby the transdifferentiation is performed without the use of feeder cells. 

Regarding the step of loading the induced neural stem cells with a therapeutic agent 
Neither Ring et al, Huang et al, nor Christensen et al teach/disclose the step of genetically modifying the induced neural stem cells with a heterologous nucleic acid encoding a therapeutic agent. However, before the effective filing date of the instantly claimed invention, Kim is considered relevant prior art for having taught a scientific review on the use of neural stem cells as a gene therapy delivery system for brain tumors, exploiting the tumor-tropic property of NSCs to mediate effective therapy for cancers in the brain (pg 130, Abstract; Table 1). 
	Similarly, Lee et al is considered relevant prior art for having taught the use of neural stem cells derived from induced pluripotent stem cells as a gene therapy delivery system for brain tumors (Title; pg 1517, col. 1, “Genetic Modified iPS-NSCs for Glioma Gene Therapy”). Lee et al taught that the induced NSCs also possess tumor-tropic properties, and when loaded with a nucleic acid capable of producing a therapeutic agent, e.g. an enzyme useful for enzyme/prodrug therapy, to wit, HSV thymidine kinase (pg 1517, col. 1), are able to kill the brain cancer cells (pg 1519, col. 2, “HSVtk-Expressing NSCs…Display Bystander Killing Effects on Glioma Cells”).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ring et al to perform the step of transdifferentiation for a time of 2 to 3 days in a method of making induced neural stem cells with a reasonable expectation of success because Huang et al disclosed wherein said transdifferentiating is carried out for a time of 3-4 days after Sox2 transduction (“fibroblast morphology had changed considerably”) [0144], and wherein by 2 days after transduction with Sox2, many of the transformed cells stained positive for Sox2 and Nestin [0159], and Christensen et al disclosed wherein said transdifferentiating is carried out for a time of 2 days (pg 17, lines 12-13; Day 1-Day 3), expanding the neurospheres every 2-3 days, up to Day 14 (pg 17, lines 14-23). Each of Ring et al, Huang et al, and Christensen et al taught/disclosed a successful reduction to practice of transdifferentiating somatic cells into induced neural stem cells, whereby 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The instant specification fails to disclose an element of criticality of the instantly recited range whereby the transdifferentiation step is carried out for 2, 3, 4, or 5 days.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the Ring et al and/or Huang et al method of making an induced neural stem cell to comprise a step of transdifferentiating the somatic cells into neural stem cells without the use of feeder cells, as disclosed by Christensen et al, with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts and successfully reduced to practice the ability to transdifferentiate somatic cells into neural stem cells without the use of feeder cells (Christensen et al), being motivated to do so because those of ordinary skill in the art previously recognized that the use of feeder cells is not ideal for clinical applications of induced pluripotent stem cells, as such exposure may increase the risk of nonhuman pathogen transmission to human cells, and thus promote immune rejection (MacArthur et al, pg 2, col. 1). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the Ring et al, Huang et al and/or Christensen et al method(s) of making an induced neural stem cell to further comprise a step of introducing into said induced neural stem cells a heterologous nucleic acid encoding a therapeutic agent, as taught by Kim and/or Lee et al, with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts of using neural stem cells, including those derived from induced stem cells, for therapeutic treatments in a patient suffering from a brain cancer, whereby said induced neural stem cells express a therapeutic transgene when used for therapeutic treatments in a patient in need (Kim, Lee et al). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine the elements of Ring et al and/or Huang et al in a method for making induced neural stem cells with elements of Christensen et al, 
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, Ring et al taught wherein said somatic cell is a fibroblast cell (pg 101, col. 1; pg 103, col. 2, iNSCs from human fetal fibroblasts).
Huang et al disclosed wherein said somatic cell is a fibroblast cell ([0144], “Mouse and Human Fibroblasts”). 
Christensen et al disclosed wherein said somatic cell is a fibroblast cell (pg 2, lines 31-32). 
With respect to Claim 6, Ring et al taught wherein said somatic cell is a skin fibroblast cell (pg 103, col. 2, iNSCs from human fetal foreskin fibroblasts).

Christensen et al disclosed wherein said somatic cell is a skin fibroblast cell (pg 2, line 34, “skin biopsy”; pg 4, lines 14-15, and 23-24). 
With respect to Claim 9, Ring et al taught wherein said method comprises transducing said somatic cells with a retroviral vector comprising said nucleic acid encoding Sox2 (pg 103, col. 2, SOX2 retroviral transduction). 
Huang et al disclosed wherein said method comprises transducing said somatic cell with a retroviral vector or lentiviral vector comprising said nucleic acid encoding Sox2 [0051].
Christensen et al disclosed wherein said method comprises transducing said somatic cell with a retroviral vector or lentiviral vector comprising said nucleic acid encoding Sox2 (pg 6, line 28), and as demonstrated using a lentiviral vector (pg 16, lines 23-30).
With respect to Claim 11, Ring et al taught wherein said neural progenitor medium comprises one or more ingredients selected from the group consisting of: insulin, transferrin, albumin, and sodium selenite, e.g. ReNcell++ medium which comprises DMEM/F12, albumin, transferrin, insulin, L-glutamine, and sodium selenite (Suppl Experimental Procedures, Reagents and cell culture).
Huang et al disclosed wherein said neural progenitor medium comprises one or more ingredients selected from the group consisting of: insulin, transferrin, albumin, and sodium selenite [0078], e.g. ReNcell++ medium [0145] which comprises DMEM/F12, albumin, transferrin, insulin, L-glutamine, and sodium selenite [0142].
Christensen et al disclosed wherein said neural progenitor medium comprises one or more ingredients selected from the group consisting of: DMEM/F12, N2 supplement, and B27 supplement (pg 16, lines 6-7), and whereby a serum-free medium suitable for inducing the reprogramming of somatic cells may comprise insulin, transferrin, and sodium selenite (pg 7, lines 1-5).
With respect to Claim 13, Ring et al taught said method further comprises loading said induced neural stem cell with a reporter molecule, e.g. GFP (pg 103, col. 2, GFP-labeled iNSC).
Huang et al disclosed wherein said method further comprises loading said induced neural stem cell with a reporter molecule, e.g. GFP ([0178], “GFP-labeled miNSCs”).  

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the method of Christensen requires more factors than only Sox2.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Both Ring et al and Huang et al taught/disclosed the ability to transdifferentiate somatic cells into neural stem cells using only Sox2 as the only transdifferentiating factor, wherein said transdifferentiating is carried out by growing said somatic cell in a neural progenitor medium for a first culturing time from 2 to 10 days.

Applicant argues that none of Ring, Kim, Lee, Huang, and Christensen evidence the possibility of carrying out transdifferentiation in the claimed range of 2 to 3 days using only Sox2 and without the use of feeder cells. None exemplify successful transdifferentiation in 2 to 3 days using Sox2 without the use of feeder cells and/or other factors, thus none provide a requisite expectation of success at generating the method claimed.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
Ring et al taught wherein said transdifferentiating is carried out by growing said somatic cell in a neural progenitor medium for a first culturing time from 2 to 10 days (D2-10), which would be understood by the ordinary artisan to mean that while the transdifferentiation step may be as long as 10 days, such is not required, as 2 days is the minimal number of days positively taught for transdifferentiation (Figure S1). Furthermore, Ring et al taught “[W]ithin 3-4 days after transduction, fibroblast morphology had changed considerably.” (Supplementary information, pg 13, Sox2 retroviral reprogramming), and thus the ordinary artisan would have 
Similarly, Huang et al disclosed “[W]ithin 3-4 days after transduction, fibroblast morphology had changed considerably” [0144]. Huang et al disclosed that the somatic cells may be transduced/transfected with the Sox2-encoding nucleic acid for 3 to 5 days [0201], and then cultured in a neural progenitor medium (transdifferentiation step) [0202], whereby after a minimum of two days of transdifferentiation, the Sox2-encoding nucleic acid have transdifferentiated, as the “the hSox2-infected cells form networks, which can be collected for further neurosphere and monolayer culture to generate stable human induced neural stem cells (hiNSCs)” [0203]. 
Similarly, Christensen et al disclosed wherein said transdifferentiating is carried out for a time of 2 days (pg 17, lines 12-13; Day 1-Day 3), expanding the neurospheres every 2-3 days, up to Day 14 (pg 17, lines 14-23). Christensen et al disclosed wherein said induced neural stem cell expresses nestin (pg 5, lines 1-2).

Applicant argues that Ring et al and Huang et al are the only references cited to exemplify transdifferentiation with only Sox2, and they make clear that the transdifferentiation method disclosed therein was unable to be carried out successfully within the range of days as claimed.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant/Applicant’s representative fail(s) to articulate and specifically point to where such a statement of “make clear that the transdifferentiation method disclosed therein was unable to be carried out successfully within the range of days as claimed” is taught/disclosed by Ring et al and/or Huang et al. Rather, such appears to be a general allegation, support for which the Examiner cannot find.
	 
Applicant argues that Christensen et al do not provide an explicit teaching that such a variable (transdifferentiation is carried out without feeder cells) should be practiced.
Applicant’s argument(s) has been fully considered, but is not persuasive. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Those of ordinary skill in the art previously recognized the scientific and technical concepts and successfully reduced to practice the ability to transdifferentiate somatic cells into neural stem cells without the use of feeder cells (Christensen et al), being motivated to do so because those of ordinary skill in the art previously recognized that the use of feeder cells is not ideal for clinical applications of induced pluripotent stem cells, as such exposure may increase the risk of nonhuman pathogen transmission to human cells, and thus promote immune rejection (MacArthur et al, pg 2, col. 1). 

4. 	Claims 5, 9, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ring et al (Cell Stem Cell 11: 100-109, 2012; of record) in view of Huang et al (U.S. 2012/0269778; of record), Christensen et al (WO 12/022725; of record in IDS), MacArthur et al (Stem Cells International, article ID 564612, 9 pages, 2012; of record),
Kim (Stem Cell Reviews and Reports 7(1): 130-140, 2011; of record in IDS), and Lee et al (Mol. Pharmaceutics 8: 1515-1524, 2011; of record), as applied to Claims 1, 5-6, 9, 11, and 13 above,  Deyle et al (Gene Therapy 20: 868-873, 2013; of record).
Determining the scope and contents of the prior art.
Neither Ring et al, Huang et al, Christensen et al, Kim, nor Lee et al teach/disclose wherein nucleic acid capable of producing a therapeutic agent and said nucleic acid encoding Sox2 are provided on the same vector. 
However, before the effective filing date of the instantly claimed invention, and with respect to Claim 15, Yamanaka et al is considered relevant prior art for having disclosed a method of making induced pluripotent stem cells, wherein the same expression vector comprises a nucleic acid encoding Sox2 and a nucleic acid capable of expressing a therapeutic agent, to wit, thymidine kinase gene, or a reporter molecule, e.g. GFP [0024].
Yamanaka et al do not demonstrate a reduction to practice using a single expression vector to express the reprogramming factors, including Sox2, and thymidine kinase. However, before the effective filing date of the instantly claimed invention, Deyle et al is considered relevant prior art for having taught a method of making induced pluripotent stem cells, wherein the same expression vector comprises a nucleic acid encoding Sox2 and a nucleic acid capable of expressing a therapeutic agent, to wit, thymidine kinase (Figure 1a, legend).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vector encoding the, at least Sox2, reprogramming factor(s) to further comprise a transgene encoding a reporter molecule or therapeutic agent, as taught/disclosed by Yamanaka et al and Deyle et al, in a method of making induced neural stem cells with a reasonable expectation of success because Yamanaka et al suggested that the same expression vector encoding the reprogramming factors may also encode additional genes, and Deyle et al successfully reduced to practice the use of the same expression vector encoding the reprogramming factors also encoding additional genes, to wit, thymidine kinase, in a method of making induced stem cells.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 5, Ring et al taught wherein said somatic cell is a fibroblast cell (pg 101, col. 1; pg 103, col. 2, iNSCs from human fetal fibroblasts).
Huang et al disclosed wherein said somatic cell is a fibroblast cell ([0144], “Mouse and Human Fibroblasts”). 
Christensen et al disclosed wherein said somatic cell is a fibroblast cell (pg 2, lines 31-32). 
Yamanaka et al disclosed wherein said somatic cell is a fibroblast cell [0016]. 
With respect to Claim 6, Ring et al taught wherein said somatic cell is a skin fibroblast cell (pg 103, col. 2, iNSCs from human fetal foreskin fibroblasts).
Huang et al disclosed wherein said somatic cell is a skin fibroblast cell ([0145], “human fetal foreskin fibroblasts”).
Christensen et al disclosed wherein said somatic cell is a skin fibroblast cell (pg 2, line 34, “skin biopsy”; pg 4, lines 14-15, and 23-24). 
With respect to Claim 9, Ring et al taught wherein said method comprises transducing said somatic cells with a retroviral vector comprising said nucleic acid encoding Sox2 (pg 103, col. 2, SOX2 retroviral transduction). 
Huang et al disclosed wherein said method comprises transducing said somatic cell with a retroviral vector or lentiviral vector comprising said nucleic acid encoding Sox2 [0051].
Christensen et al disclosed wherein said method comprises transducing said somatic cell with a retroviral vector or lentiviral vector comprising said nucleic acid encoding Sox2 (pg 6, line 28), and as demonstrated using a lentiviral vector (pg 16, lines 23-30).
Yamanaka et al disclosed said method comprises transducing said somatic cell with a retroviral vector or lentiviral vector comprising said nucleic acid encoding the reprogramming factors [0022].
With respect to Claim 10, Christensen et al do not disclose wherein said transdifferentiating is carried out with feeder cells (pg 17, Protocols).
With respect to Claim 11, Ring et al taught wherein said neural progenitor medium comprises one or more ingredients selected from the group consisting of: insulin, transferrin, albumin, and sodium selenite, e.g. ReNcell++ medium which comprises DMEM/F12, albumin, transferrin, insulin, L-glutamine, and sodium selenite (Suppl Experimental Procedures, Reagents and cell culture).
Huang et al disclosed wherein said neural progenitor medium comprises one or more ingredients selected from the group consisting of: insulin, transferrin, albumin, and sodium selenite [0078], e.g. ReNcell++ medium [0145] which comprises DMEM/F12, albumin, transferrin, insulin, L-glutamine, and sodium selenite [0142].
Christensen et al disclosed wherein said neural progenitor medium comprises one or more ingredients selected from the group consisting of: DMEM/F12, N2 supplement, and B27 supplement (pg 16, lines 6-7), and whereby a serum-free medium suitable for inducing the reprogramming of somatic cells may comprise insulin, transferrin, and sodium selenite (pg 7, lines 1-5).
With respect to Claim 13, Ring et al taught said method further comprises loading said induced neural stem cell with a reporter molecule, e.g. GFP (pg 103, col. 2, GFP-labeled iNSC).
Huang et al disclosed wherein said method further comprises loading said induced neural stem cell with a reporter molecule, e.g. GFP ([0178], “GFP-labeled miNSCs”).  
Christensen et al disclosed wherein said method further comprises loading said induced neural stem cell with a reporter molecule, e.g. GFP (pg 8, lines 3-10). 
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Liao et al (Stem Cells Translational Medicine 4: 755-763, May 13, 2015; submitted for publication December 11, 2014) is considered relevant art for having taught the successful ability to perform single-factor transdifferentiation of somatic cells into iNSCs using Oct4, whereby the transdifferentiation is performed in a feeder-free system (Abstract). 

Conclusion
6. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633